Case 1:20-cv-03136-CBA-RLM Document 5 Filed 07/23/20 Page 1 of 3 PageID #: 27




Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

  CHRISTOPHER MORICONI,                              Case No: 1:20-cv-03136-CBA-RLM

         Plaintiff,
                                                     NOTICE OF VOLUNTARY
         v.                                          DISMISSAL PURSUANT TO FED. R.
                                                     CIV. P. 41(a)(1)(A)(i)
  TERRAFORM POWER, INC., BRIAN
  LAWSON, CAROLYN J. BURKE,
  CHRISTIAN S. FONG, HARRY
  GOLDGUT, RICHARD LEGAULT, MARK
  MCFARLAND, and SACHIN SHAH,

         Defendants.


       PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Christopher Moriconi hereby voluntarily dismisses the above-captioned

action without prejudice. Defendants have not served an answer or a motion for summary

judgment.



Dated: July 23, 2020                                Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    By: /s/ Daniel Sadeh
                                                    Daniel Sadeh, Esq.
                                                    375 Park Avenue, Suite 2607
                                                    New York, NY 10152
                                                    Telephone: (212) 763-0060

                                               1
Case 1:20-cv-03136-CBA-RLM Document 5 Filed 07/23/20 Page 2 of 3 PageID #: 28




                                         Facsimile: (646) 776-2600
                                         Email: sadeh@halpersadeh.com

                                         Counsel for Plaintiff




                                     2
Case 1:20-cv-03136-CBA-RLM Document 5 Filed 07/23/20 Page 3 of 3 PageID #: 29




                                 CERTIFICATE OF SERVICE

        I, Daniel Sadeh, hereby certify that on July 23, 2020, a true and correct copy of the annexed
NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)
was served in accordance with the Federal Rules of Civil Procedure with the Clerk of the Court
using the CM/ECF system, which will send a notification of such filing to all parties with an email
address of record who have appeared and consented to electronic service in this action.


Dated: July 23, 2020                                  /s/ Daniel Sadeh
                                                      Daniel Sadeh




                                                 3
